Title: From Benjamin Franklin to [John Jay], [after 14 February 1782]
From: Franklin, Benjamin
To: Jay, John


[after February 14, 1782]
Your Comparison of the Keystone of an Arch is very pretty, tending to make me content with my Situation. But I suspect you have heard our Story of the Harrow. If not, here it is. A Farmer in our Country sent two of his Servants to borrow one, of a Neighbour, ordering them to bring it between them on their Shoulders. When they came to look at it, one of them, who had too much Wit, says, What could our Master mean by sending only two Men to bring this Harrow? no two Men upon Earth are strong enough to carry it. Poh! says the other who was vain of his Strength, what do you talk of two Men? One Man may carry it; help it up upon my Shoulders, and you shall see. As he proceeded with it, the Wag kept exclaiming, Zounds! how strong you are! I could not have thought it! Why you are a mere Samson! There is not such another Man in America! What amazing Strength God has given you! but you will kill yourself! Pray put it down & rest a little, or let me bear a Part of the Weight. No, no; says he, being more encourag’d by the Compliments than oppress’d by the Burthen, you shall see I can carry it quite home. And so he did. In this particular I am afraid my part of the Imitation will fall short of the Original.
